Citation Nr: 0905181	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-17 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) healthcare system.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran had active service from November 8, 1988 to 
October 5, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 determination by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Oklahoma City, Oklahoma. 


FINDINGS OF FACT

1.  The appellant served on active duty for less than twenty-
four consecutive months after September 7, 1980; he received 
a General Honorable Discharge. 

2.  The appellant did not receive an early out or hardship 
discharge and was not separated from service because of a 
service-connected disability, nor does he have a compensable 
service-connected disability. 


CONCLUSION OF LAW

Basic eligibility for veterans' healthcare benefits is denied 
as a matter of law.  38 U.S.C.A. § 101 (West 2002 & Supp.  
2007); 38 C.F.R. §§ 3.12a (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  The term "active duty" includes 
full-time duty in the Armed Forces, other than active duty 
for training (ACDUTRA), and "Armed Forces" means the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including the reserve components thereof.  38 U.S.C.A. 
§ 101(10), (21).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in  
line of duty or period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA 
is full-time duty in the Armed Forces performed by Reserves 
for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c)(1).

In addition, according to 38 C.F.R. § 3.12a, a person who 
originally enlists (enlisted person only) in a regular 
component of the Armed Forces after September 7, 1980 and any 
other person (officer as well as enlisted) who enters on 
active duty after October 16, 1981 and who has not previously 
completed a continuous period of active duty of at least 
twenty-four months or been discharged or released from active 
duty under 10 U.S.C. § 1171 (early out) who does not complete 
a minimum period of active duty is not eligible for any 
benefit under title 38, United States Code or under any law 
administered by VA based on that period of service.  38 
C.F.R. § 3.12a.  The term minimum period of active duty 
means, for the purposes of this section, the shorter of the 
following periods: 

(1) twenty-four months of continuous active duty.  Non-
duty periods that are excludable in determining VA 
benefit entitlement (e.g. see 38 C.F.R. § 3.15) are not 
considered as a break in service for continuity purposes 
but are to subtracted from total time served; 
(2) The full period for which a person was called or 
ordered to active duty.  See 38 C.F.R. § 3.12a (a).

The minimum period of active duty requirement does not apply:  

(1) To a person who is discharged or released under 10 
U.S.C. §§ 1171 or 1173 (early out or hardship 
discharge); 
(2) To a person discharged or released from active duty 
for a disability adjudged service connected without 
presumptive provisions of law, or who at the time of 
discharge had such a service-connected disability, shown 
by official service records, which in medical judgment 
would have justified a discharge for disability; 
(3) To a person with a compensable service-connected 
disability; 
(4) To the provision of a benefit for or in connection 
with a service-connected disability, condition, or 
death; and 
(5) To benefits under chapter 19 of title 38, United 
States Code.  See 38 C.F.R. § 3.12a (d).

The appellant's DD Form 214 reflects that he served on active 
duty for one year, 10 months and twenty-eight days from 
November 1988 to October 1990.  He received a General 
Honorable Discharge.  Under Narrative Reason for Separation, 
the form states "failure to meet body fat standards".

In his November 2006 NOD, the Appellant stated that he was 
discharged for the convenience of the government and 
therefore merits eligibility to VA health benefits under 
38 U.S.C.A. § 1171.  

The Board determines that the Appellant does not satisfy the 
minimum active duty requirements set forth in 38 C.F.R. § 
3.12a, as his DD Form 214 reflects that he had active duty 
for only one year, ten months, and twenty-eight days, which 
clearly does not reach the requisite minimum of twenty-four 
consecutive months for such service.  Although the appellant 
has urged that he was released early for the convenience of 
the government, failure to meet body fat standards is not 
included in the list of narrative reasons the Army may use 
for discharges under 38 U.S.C.A. § 1171.  

The Board notes that it is bound, both by statute and 
regulation, to follow such regulatory provisions, and in this 
regard, it exercises no discretion.  See 38 U.S.C.A. § 7104 
("The Board shall be bound in its decisions by the 
regulations of the Department"); 38 C.F.R. § 20.101(a) ("In 
its decisions, the Board is bound by applicable statutes 
[and] the regulations of the [VA]").  As such, having not 
satisfied the minimum active duty requirements, the claim is 
denied as a matter of law. 

As the law, and not the evidence of record, is dispositive in 
this case, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


